359 So. 2d 503 (1978)
James F. HONEYCUTT, Jr., Appellant,
v.
STATE of Florida, Appellee.
Nos. 78-69, 78-129 and 78-130.
District Court of Appeal of Florida, Second District.
May 17, 1978.
As Modified June 16, 1978.
Jack O. Johnson, Public Defender, Bartow, and Stephannie DaCosta, Asst. Public Defender, Tampa, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and William I. Munsey, Jr., Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
James F. Honeycutt, Jr., appeals judgments and sentences for armed robbery and two burglary charges. He pled guilty to these offenses pursuant to a plea bargain. He now contends that the trial court erred in accepting his pleas.
A defendant who pleads guilty has no right to a direct appeal, but must obtain review by means of collateral attack. Section 924.06(3), Florida Statutes (1977). See also Fla.R.App.P. 9.140(b).[1] Accordingly, this appeal is dismissed.
HOBSON, Acting C.J., and SCHEB and DANAHY, JJ., concur.
NOTES
[1]  Fla.R.App.P. 9.140(b) provides in pertinent part as follows:

A defendant may not appeal from a judgment entered upon a plea of guilty; nor may a defendant appeal from a judgment entered upon a plea of nolo contendere without an express reservation of the right of appeal from a prior order of the lower tribunal, identifying with particularity the point of law being reserved.
Although this rule is not applicable to this case because the appeal was perfected prior to its effective date, it indicates the interpretation to be placed upon § 924.06(3), Fla. Stat. (1977).